DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 37, 38, 43, 44, 46-48, and 51-57 are rejected under 35 U.S.C. 103 as being unpatentable over Westerhof et al., US 5,739,215 (“Westerhof”) in view of Niederst et al., WO 2012/109278 (“Niederst”)(both references previously cited).  
The ChemNet website available online at http://www.chemnet.com/
TaiwanSuppliers/47946/Bisphenol-A-bis(2-hydroxyethyl)ether--1791392.html (Accessed 29 November 2021) and Kim, Jeung Gon, Chemical recycling of poly(bisphenol A carbonate), Polymer Chemistry, Royal Soc. of Chem., 2020, 11, 4830 (“Kim”) are relied upon as an evidentiary reference for claims 37, 38, 43, 47, 48, 51-53, and 56. Niederst et al., US 2013/0206756 (“Niederst ‘756”) is relied upon as an evidentiary reference for claim 46. All evidentiary references have previously been cited.
Regarding claims 37, 38, 43, 47, 54, 55, and 56, Westerhof discloses a metal beverage can comprising an interior lining formed from a cured coating composition comprising a polyester resin (abstract,  col. 3 lines 41-48, col. 4 lines 5-11 and 42-51, claims 1 and 9).  The polyester resin has a Mn value of from 800 and 10,000 (abstract, col. 2 lines 16-21) which encompasses, and therefore renders obvious, the claimed Mn value range (see MPEP 2144.05). The polyester resin of the coating composition has a Tg value in the range of 50 to 100 °C (col. 2 lines 46-48) which reads on the claimed Tg value range.  The polyester resin is formed by reacting a polyol with a polyacid wherein the polyol may be, inter alia, bisphenol A bishydroxyethyl ether (i.e. an aryloxy ether polyol)(col. 2 line 55-col. 3 line 14). 
Westerhof is silent regarding the polyester resin being substantially free of BPA and aromatic glycidyl ethers.  
Niederst discloses a food/beverage container comprising a food contact coating [abstract, 006, 013-016, 038-040].  The food contact coating may be a polyester [033, 064] and is formed from a polyhydric phenol having the following structure [025, 041, 061, 065, 067-069]:

    PNG
    media_image1.png
    185
    525
    media_image1.png
    Greyscale



 Importantly, Niederst teaches that when R1 is a bulky group and is positioned in the ortho position relative to the hydroxyl groups, the estrogenic activity of the molecule is reduced [040, 044-049, 075]. The Examiner notes that bisphenol A does not comprise bullky groups positioned in the ortho position relative to the hydroxyl groups.  Niederst goes on to teach that preferred polyhydric phenols include, inter alia, 4,4’-methylenebis(2,6-dimethylphenol) [075].  
Westerhof and Niederst are both directed towards food contact coating compositions for metal food containers wherein the coating composition comprise polyester resin materials formed from a polyhydric phenol.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the food contact coating composition of Westerhof with the teachings of Niederst by substituting the bishydroxyethyl ether of bisphenol A used to form the polyester resin with a bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) with the expectation of reducing the potential estrogenic activity of the coating. 
Since the bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) that would have been used for form the polyester of the composition of modified Westerhof would not have comprised either BPA or an aromatic glycidyl ether compound and given that Westerhof does not teach or suggest that the composition is required to comprise either BPA or an aromatic glycidyl ether compound, modified Westerhof teaches a polyester which is free of both BPA and aromatic glycidyl ether compounds as claimed.
While modified Westerhof is silent regarding specifically forming an aryloxy ether polyol by reacting a polyphenol with a cyclic carbonate as claimed, this limitation is reasonably interpreted as being a product-by-process limitation as it describes the method by which the aryloxy ether polyol is made.  Regarding the product of such a method, the Examiner notes that Kim serves as evidence that the reaction of ethylene carbonate with polyphenol results in the following product (scheme 14):

    PNG
    media_image2.png
    369
    1059
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    139
    400
    media_image3.png
    Greyscale
 Turning to the teachings of Westerhof, ChemNet provides evidence that a polyphenol bishydroxyethyl ether (such as a bishydroxyethyl of bisphenol A shown below) has the following structure: 



From the evidence provided by Kim, it is evident that the reaction of cyclic carbonate with a polyphenol produces a polyphenol bishydroxyethyl ether like the bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) used to make the coating of modified Westerhof.
Regarding product-by-process limitations, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (see MPEP 2113).
Therefore, in the absence of objective evidence of a nonobvious difference between the aryloxy ether polyol formed via the claimed process and the bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) of the coating of modified Westerhof and given that modified Westerhof meets the requirements of the claimed container, modified Westerhof is reasonably interpreted as meeting the requirements of present claims 37, 54, 55, and 56. The aryloxy ether polyol that would have been used to form the polyester resin of modified Westerhof would have also read on the aryloxy ether polyol recited in claims 38,  43, and 47 . Since the polyester resin of the coating composition of modified Westerhof would have comprised a repeating unit formed from bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) and an acid or acid anhydride, it would have comprised a plurality of segments derived from bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) which reads on the claimed plurality of segments derived from the arloxy ether polyol.
Regarding claims 44 and 57, the bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) of the coating of modified Westerhof would have read on the claimed aryloxy ether polyol derived from 4,4’-methylenebis(2,6-dimethylphenol). 
Regarding claim 46, Niederst ‘756 serves as evidence that both 4,4’-methylenebis(2,6-dimethylphenol) and 4,4’-(1,4-phenylenebis(propane-2,2-diyl))diphenol have a logarithmic Relative Proliferative Effect as measured by the MCF-7 assay of less than -4 [0133-0135].  As such, 4,4’-methylenebis(2,6-dimethylphenol) and 4,4’-(1,4-phenylenebis(propane-2,2-diyl))diphenol are reasonably interpreted as having equivalent estrogenicity.
Regarding claim 48, Westerhof teaches that the polyester resin of the coating composition may be derived from, inter alia, fumaric acid and ethylene glycol (col. 2 line 55-col. 3 line 14).
Regarding claims 51 and 52, Westerhof teaches that the coating composition may comprise a crosslinker and that the crosslinker may be an amino resin (col. 3 lines 41-53).  The coating composition may comprise from 60 to 95 wt% of the polyester resin and 5 to 40 wt% of the amino resin crosslinker (col. 3 lines 63-65). The coating composition may comprise dodecylsulfonic acid as a catalyst (col. 3 line 66-col. 4 line 4).  Westerhof teaches incorporating the catalyst in an amount of about 1.09wt% based on the total solid weight of the coating composition (col. 6 lines 1-12, Example II). As such, Westerhof reasonably teaches coating composition wherein the ranges of amounts of polyester resin, amino resin crosslinker and curing catalyst read on or render obvious the claimed ranges of amounts.
Regarding claim 53, since the coating on the beverage container of Westerhof is an interior coating it is reasonably interpreted as being a food-contacting coating as claimed.

Claims 37, 38, 43, 44, 46-48, and 51-57 are rejected under 35 U.S.C. 103 as being unpatentable over Westerhof in view of Niederst and Nava, US 5,679,871 (“Nava”)(previously cited). Niederst ‘756 is relied upon as an evidentiary reference for claim 46. 
Regarding claims 37, 38, 54, 55, and 56, as is described at paragraphs 6-14 above, Westerhof as modified with Niederst teaches a metal food or beverage container comprising inner liner formed from a coating composition comprising a polyester resin which is formed by esterifying bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol).  The coating composition of modified Westerhof would have met the Mn and Tg limitation of the claims and would have been free of BPA and aromatic glycidyl ether compounds as claimed. 
Modified Westerhof is silent regarding forming the bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) by reacting a polyhydric phenol (i.e. 4,4’-methylenebis(2,6-dimethylphenol)) with a cyclic carbonate.
Nava teaches a method for forming hydroxyalkylated phenols used in the production of polyester resins (abstract, col. 1 lines 12-16, col. 4 lines 43-45).  The method involves reacting a polyhydric phenol with a cyclic carbonate which may be ethylene carbonate in the presence a metal catalyst (col. 1 line 48-col. 3 line 53).  The disclosed method minimizes the adverse effects associated with traditional catalyst and overcomes the drawbacks associated with forming hydroxyalkylated phenols using alkylene oxides (col. 1 lines 13-67).
Modified Westerhof and Nava are both directed towards polyester resin materials formed from hydroxyalkylated phenols.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) of the polyester resin of the composition of modified Westerhof from  4,4’-methylenebis(2,6-dimethylphenol) and ethylene carbonate using a metal catalyst as taught by Nava because (a) the method was art recognized to be a suitable means for producing hydroxyalkylated phenols used in the production of polyester resins and (b) the method minimizes the adverse effects associated with traditional catalyst and overcomes the drawbacks associated with forming hydroxyalkylated phenols using alkylene oxides. The aryloxy ether polyol and polyester formed therefrom in the resulting coating composition would have been the same as and prepared in the same way as that recited in claims 37, 54, 55, and 56. The aryloxy ether polyol that would have been used to form the polyester resin of modified Westerhof would have also read on the aryloxy ether polyol recited in claim 38.
Regarding claims 43 and 47, the ethylene carbonate taught by Nava reads on the claimed cyclic carbonate.
Regarding claims 44 and 57, the bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) of the coating of modified Westerhof would have read on the claimed aryloxy ether polyol derived from 4,4’-methylenebis(2,6-dimethylphenol). 
Regarding claim 46, Niederst ‘756 serves as evidence that both 4,4’-methylenebis(2,6-dimethylphenol) and 4,4’-(1,4-phenylenebis(propane-2,2-diyl))diphenol have a logarithmic Relative Proliferative Effect as measured by the MCF-7 assay of less than -4 [0133-0135].  As such, 4,4’-methylenebis(2,6-dimethylphenol) and 4,4’-(1,4-phenylenebis(propane-2,2-diyl))diphenol are reasonably interpreted as having equivalent estrogenicity.
Regarding claim 48, Westerhof teaches that the polyester resin of the coating composition may be derived from, inter alia, fumaric acid and ethylene glycol (col. 2 line 55-col. 3 line 14).
Regarding claims 51 and 52, Westerhof teaches that the coating composition may comprise a crosslinker and that the crosslinker may be an amino resin (col. 3 lines 41-53).  The coating composition may comprise from 60 to 95 wt% of the polyester resin and 5 to 40 wt% of the amino resin crosslinker (col. 3 lines 63-65). The coating composition may comprise dodecylsulfonic acid as a catalyst (col. 3 line 66-col. 4 line 4).  Westerhof teaches incorporating the catalyst in an amount of about 1.09wt% based on the total solid weight of the coating composition (col. 6 lines 1-12, Example II). As such, Westerhof reasonably teaches coating composition wherein the range of amounts of polyester resin, amino resin crosslinker and curing catalyst read on or render obvious the claimed ranges of amounts.
Regarding claim 53, since the coating on the beverage container of Westerhof is an interior coating it is reasonably interpreted as being a food-contacting coating as claimed.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Westerhof in view of Niederst or in view of Niederst and Nava as applied to claim 37 above, and further in view of Argyopolous et al., US 2015/0099837 (“Argyopolous”). Nukada et al., CN 101165605 A (“Nukada”) is relied upon as an evidentiary references (newly cited)(machine translation provided herewith).
Regarding claim 58, as is described above, modified Westerhof teaches a food or beverage container which meets the limitation of claim 37.  Additionally, Westerhof teaches that the composition comprises a crosslinking agent which may be an amino resin and a curing catalyst which may be a sulfonic acid (col. 3 line 41-col. 4 line 4).
Modified Westerhof is silent regarding the coating comprising one or more of the claimed catalysts. 
Argyopolous discloses a coating composition which is suitable for coating food or beverage cans wherein the composition comprises a polyester resin, a curing agent which may be an amino resin, and a curing catalyst [abstract, 0001-0013, 0060, 0076-0083, 0096].  As the curing catalyst, Argyopolous exemplifies using NACURE 5925 [0060, 0096, Table 1].
Modified Westerhof and Argyopolous are both directed towards coating compositions which are suitable for coating food or beverage cans wherein the composition comprises a polyester resin, a curing agent which may be an amino resin, and a curing catalyst.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized NACURE 5925 as the curing catalyst in the coating of modified Westerhof because as is taught by Argyopolous, NACURE 5925 was art recognized to be a suitable curing catalyst for polyester resin coating compositions used in coating food and beverages cans (see MPEP 2144.07). Nukuda serves as evidence that NACURE 5925 is sodium dodecyl benzene sulfonic acid (page 23 – first full paragraph) which reads on the claimed alkali metal salt.

Response to Arguments
Applicant's arguments filed 31 October 2022 have been fully considered but they are not persuasive.  
On pages 10 and 12 of the remarks Applicant asserts that the newly added limitation of a plurality of segments derived from the aryloxy ether polyol is necessarily a different product from that disclosed by Westerhof because Westerhof does not teach the use of a cyclic carbonate to produce aryloxy ether polyol.  However, it is noted that the instantly pending grounds of rejection are not predicated on Westerhof alone rather they are based on Westerhof as modified by Niederst or by Niederst and Nava.  This point notwithstanding, Applicant has not actually specifically indicated how the polyester of the claimed coating necessarily differs from the coating taught by modified Westerhof.  The Examiner has established using objective evidence that the aryloxy ether polyol taught by modified Westerhof would have been identical to that claimed even though it obtained via a different synthetic route.  Applicant has not addressed this point.  Additionally, as is described above, the polyester of the coating disclosed by Westerhof is formed by reacting a polyol with a polyacid wherein the polyol may be, inter alia, bisphenol A bishydroxyethyl ether.  As such, the polyester of the composition of modified Westerhof would have comprised a repeat unit (i.e. repeating segments) formed from an acid or acid anhydride and bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol).  Since bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) is an aryloxy ether polyol, the polyester of modified Westerhof would have comprised a plurality of segments derived from an aryloxy ether polyol as claimed.  For these reasons, Applicant’s argument is not found persuasive.
On pages 11 and 12 of the remarks Applicant asserts that Nava does not teach forming an aryloxy ether polyol from a monophenol and a hydroxyl function cyclic carbonate. However, Applicant’s argument is not germane to specific species elected by Applicant in the Response to Restriction Requirement filed 4 March 2021 in which Applicant elected Species B) a polyester derived from a polyphenol and a non-hydroxyl functional cyclic carbonate.  As such, Applicant’s argument is not found persuasive.
On page 12 of the remarks Applicant assert that the Examiner has not identified any teachings that would have motivate one of ordinary skill in the art to a specific polyphenolic compound to react with a non-hydroxyl functional cyclic carbonate.  In response, the Examiner notes that Nava is not relied upon to teach any specific species of polyphenolic compound or cyclic carbonate, rather Nava is merely relied upon to teach a method of forming hydroxyalkylated phenols by reacting a polyhydric phenol with a cyclic carbonate.  The actual species of hydroxyalkylated phenol is taught by Westerhof as modified Niederst. For this reason Applicant’s argument is not found persuasive.
Applicant’s argument on pages 12 and 13 of the remarks regarding the cited prior art not teaching the catalysts species recited in new claim 58 is moot in light of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782